Citation Nr: 0912697	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-31 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1954 to December 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

Procedural history

The Veteran's claims of entitlement to service connection for 
a right knee disorder and a left knee disorder were denied in 
a March 2006 RO rating decision.  The Veteran expressed his 
disagreement with that decision concerning those issues in 
April 2006 and requested review by a Decision Review Officer 
(DRO).  A DRO conducted a de novo review of the claim and 
rendered a decision in a September 2006 statement of the case 
(SOC) which was also unfavorable to the Veteran's claims.  
The Veteran perfected his appeal in September 2006 with the 
timely submission of a substantive appeal [VA form 9] in 
which he requested a DRO hearing and a Board of Veterans 
Appeals (BVA) Travel Board hearing at the local RO.  After 
additional evidence was submitted, the Veteran's claims were 
readjudicated in March 2007 and May 2007 Supplemental 
Statements of the Case (SSOC).

In an October 2006 statement, the Veteran asserted that he 
wished to request a BVA hearing via videoconferencing 
equipment rather than a BVA Travel Board hearing.  In a 
February 2007 statement, the Veteran withdrew his request for 
a BVA hearing via videoconferencing equipment.  The Veteran 
has not since indicated that he wanted to proceed with a BVA 
hearing.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2008).  The 
Board notes that the Veteran testified at a personal hearing 
before a DRO sitting at the local RO in February 2007.  A 
transcript of that hearing has been associated with the 
claims folder.  

Issues not on appeal

The aforementioned March 2006 RO rating decision also granted 
the Veteran's claims of service connection for bilateral 
hearing loss and tinnitus.  Both disabilities were assigned a 
10 percent disability rating, effective June 10, 2005.  To 
the Board's knowledge, the Veteran has not expressed 
dissatisfaction with the decision concerning those issues.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The weight of the competent and probative evidence of 
record is against a finding that the Veteran's left knee 
disorder is the result of his military service or any 
incident thereof.  

2.  The weight of the competent and probative evidence of 
record is against a finding that the Veteran's right knee 
disorder is the result of his military service or any 
incident thereof.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
military service and may not be so presumed.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  

2.  A right knee disorder was not incurred in or aggravated 
by military service and may not be so presumed.  38 U.S.C.A. 
§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that his bilateral knee 
conditions are related to his active military service.  
Because the two issues on appeal involve the application of 
identical law to virtually identical facts, for the sake of 
economy the Board will address them together.  

The Board will first discuss certain preliminary matters. The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated July 6, 2005, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
July 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The July 2005 letter further emphasized:  "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letters]

The Board notes that the July 2005 letters specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in March 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in the May 2007 SSOC, after the 
Veteran submitted more evidence.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) [a timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim]. The Veteran has pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.

In any event, because the Veteran's claims are now being 
denied by the Board, elements (4) and (5) are moot.  The 
Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the evidence of record 
includes several lay statements regarding the Veteran's 
condition, the VA has obtained the Veteran's VA outpatient 
medical records, private medical records and provided him 
with a VA examination.  

The Veteran's service treatment records are not associated 
with the claims folder.  A February 2006 Formal Finding on 
the Unavailability of Service Medical Records reflects that 
the Veteran's service treatment records are missing and are 
presumed to have been lost in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
The February 2006 Formal Finding also notes that the July 
2005 VCAA letter which requested any such service medical 
records elicited no response from the Veteran concerning 
service treatment records.  

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Court elaborated on the VA's 
responsibility to obtain a Veteran's service treatment 
records.  The Board finds, however, that no useful purpose 
would be served in remanding this matter for more 
development.  In this case, the RO has attempted to locate 
the Veteran's service treatment records.  The RO first 
submitted a request to the NPRC in July 2005, asking for all 
available military medical and dental records for the 
Veteran.  There is no indication that the service treatment 
records still exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].  So it is in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
detailed in the Introduction, the Veteran withdrew his 
request for a BVA hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for a left knee 
disorder  

2.  Entitlement to service connection for a right knee 
disorder  

Pertinent law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis 
(degenerative joint disease), when such are manifested to a 
compensable degree within the initial post-service year.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a) (2008).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


(CONTINUED ON THE NEXT PAGE)

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  

Missing service treatment records

The Veteran's service treatment records are unable to be 
located and appear to have been destroyed in a July 1973 fire 
at the national Personnel Records Center in St. Louis, 
Missouri.  Efforts to locate those records have been 
fruitless.  See Hayre, supra.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  The Board will 
address each element in turn.

The Veteran is currently diagnosed with patellafemoral 
degenerative joint disease of both knees.  Hickson element 
(1) is satisfied. 

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address disease and 
injury.

Concerning disease, as noted above the Veteran's service 
treatment records are missing.  However, the Board notes that 
the Veteran does not assert that his current bilateral knee 
disorder is the result of any in-service disease.  With 
respect to the one year presumptive period found in 38 C.F.R. 
§ 3.309(a), the Board notes that the Veteran has asserted 
that he sought medical treatment from his family doctor for 
his bilateral knee disorder upon discharge from active 
service in December 1956.  See the February 2007 DRO hearing 
transcript at page 4.  However, the Board observes the 
Veteran's assertion that these private treatment records are 
also missing.  Id. at page 5.  In any event, the claims 
folder is void of any evidence that the Veteran received 
medical treatment for his bilateral knee disorder within the 
one year presumptive period found in 38 C.F.R. § 3.309(a).  
Accordingly, in-service disease is not demonstrated.

Concerning in-service injury, the Veteran contends that he 
injured his knees when he fell approximately 10 to 15 feet 
and landed on his feet while attempting to repair a radio 
tower at an outstation near Passo, Germany in the Fall of 
1955.  See the February 2007 DRO hearing transcript at page 
3.  The Veteran further claims that he received treatment for 
the injury to his knees the day after the accident and was 
assigned to bed rest for three days.  Id. at pages 3-4.  
However, there is no record of this treatment because, as 
noted above, the Veteran's service treatment records are 
missing.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].

In particular, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  Recently, in Barr v. Nicholson, 21 
Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994), emphasized that lay testimony 
is competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) 
[Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person].  

In essence, the Veteran's case rests of his own statements 
that he sustained a bilateral knee injury in service.  The 
Board has considered those statements.  In this regard the 
Board notes that while the Veteran is certainly competent to 
report as to his in-service experiences and symptoms (i.e. 
that he fell from a radio tower and subsequently experienced 
bilateral knee pain), competent medical evidence is required 
for medical diagnoses, statements, or opinions.  
See 38 C.F.R. § 3.159(a)(1); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007), see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Further, as noted above his 
statements are outweighed by the lack of objective evidence 
of bilateral knee problems for decades after service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran].

As will be discussed in greater detail below, the first 
evidence of medical treatment concerning the Veteran's 
bilateral knee disorder is from 1994; almost four decades 
after the claimed in-service injury.  

Hickson element (2) is therefore not met, and the claims fail 
on this basis alone.  

For the sake of completeness, the Board will also briefly 
address Hickson element (3), medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide in the alternative].  

Concerning crucial Hickson element (3), medical nexus, there 
is no competent evidence of record that establishes a causal 
relationship between the Veteran's currently diagnosed 
bilateral knee disorder and his military service.  No such 
relationship was found in an August 2006 VA compensation and 
pension (C & P) examination; indeed, as described below, the 
examiner specifically ruled out such a relationship.  No such 
relationship is alluded elsewhere in the medical records.  

The August 2006 VA C & P examiner noted that the Veteran's 
bilateral patellafemoral degenerative joint disease is not 
consistent with the type of injury reported by the Veteran.  
Additionally, the examiner noted that the Veteran's bilateral 
" . . . patellafemoral degenerative joint disease is more 
likely than not not related to the Veteran's military 
service, and specifically not related to the reported fall.'  
See the August 2006 VA C & P examination report.  

The Board observes that the Veteran's representative has 
asserted that the Veteran's claim should be remanded so that 
a medical professional may review the August 2006 X-rays to 
determine the onset of the Veteran's bilateral patellafemoral 
degenerative joint disease.  See the February 2007 DRO 
hearing transcript at page 7.  The Board observes that this 
assertion was addressed when the August 2006 VA examiner 
further commented that " . . . if there were significant 
injuries to the knee from the fall and jamming of the knees, 
one would have expected significant [degenerative joint 
disease] changes of the knee by this time.  These changes 
would have been expected to occur [within] 3-5 years.  Late 
onset of mild changes are not [consistent] with significant 
trauma to the knees some 50 years ago but are more consistent 
with aging [degenerative joint disease] changes of the 
knee."  

This opinion appears to be congruent with the evidence of 
record.  Moreover, the Board notes that there is no competent 
medical evidence to the contrary.  To the extent that the 
Veteran himself believes that his bilateral knee disorder is 
somehow related to his military service, this is not a 
competent source of medical evidence.  See Espiritu, supra.  

The Board adds that the Veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].  

As noted above, the Veteran appears to contend that his 
bilateral knee disorder began in service and continued 
thereafter.  See the February 2007 DRO hearing transcript at 
page 4.  The Board is aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
119 (1999) [there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Significantly, there is no evidence of complaints of or 
treatment for pain in either knee until November 1994 when 
private medical records from R.B., M.D. note a hypertrophic 
right knee and X-rays revealed "some patellafemoral 
narrowing." See a November 1994 private treatment record 
from R.B., M.D.  Concerning the Veteran's left knee, the 
first competent evidence of medical treatment is from a 
January 1995 private medical record from D.L.L., M.D. which 
notes the Veteran's complaints of "chronic bilateral knee 
pain."  See a January 1995 private treatment record from 
D.D.L., M.D.  

The Board finds it to be particularly significant that there 
is no competent medical evidence of a bilateral knee disorder 
for four decades after service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the Veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].  

The Board has considered the statements submitted by the 
Veteran's siblings that the Veteran "limped" upon returning 
from service and that he had difficulty dancing and bowling 
because of the pain in his knees.  See statements from the 
Veteran's siblings, L.R., J.R.G., L.F. and D.R.  However, the 
Board notes that, while the Veteran's family is competent to 
report that the Veteran limped and had difficulty performing 
physical activities upon his return from active military 
service, the Veteran's family is not competent to determine 
that such physical manifestations were the result of an in-
service injury.  See Espiritu, supra.  To the extent that the 
Veteran and his siblings believe that his bilateral knee 
disorder is related to his service, in Moray v. Brown, 5 Vet. 
App. 211, 214 (1993), the Court specifically stated that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  

In short, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for a bilateral knee 
disorder for nearly four decades after his separation from 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the Veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].

For those reasons, the Board finds that the Veteran's claim 
also fails for lack of evidence of Hickson element (3), 
medical nexus opinion.

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the Veteran's bilateral knee disorder was incurred in or 
caused by service.  A preponderance of the evidence is 
against the claims.  The claims are therefore denied.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.  

Entitlement to service connection for a right knee disorder 
is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


